SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended: April 28, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No. 0-33360 VILLAGE SUPER MARKET, INC. (Exact name of registrant as specified in its charter) NEW JERSEY 22-1576170 (State of other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 733 MOUNTAIN AVENUE, SPRINGFIELD, NEW JERSEY 07081 (Address of principal executive offices) (Zip Code) (973) 467-2200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12-b2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer _X_ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of the issuer's classes of common stock as of the latest practicable date: June 5, 2007 Class A Common Stock, No Par Value 3,313,886 Shares Class B Common Stock, No Par Value 3,188,152 Shares VILLAGE SUPER MARKET, INC. INDEX PART I PAGE NO. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Condensed Balance Sheets 3 Consolidated Condensed Statements of Operations 4 Consolidated Condensed Statements of Cash Flows 5 Notes to Consolidated Condensed Financial Statements 6-10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10-15 Item 3. Quantitative & Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16-17 PART II OTHER INFORMATION Item 6. Exhibits 17 Signatures 17 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements VILLAGE SUPER MARKET, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (in Thousands)(Unaudited) April 28, July 29, 2007 2006 ASSETS Current assets Cash and cash equivalents $ 51,424 $ 74,711 Merchandise inventories 30,573 29,523 Patronage dividend receivable 4,319 5,740 Other current assets 8,461 9,809 Total current assets 94,777 119,783 Notes receivable from Wakefern 28,739 Property, equipment and fixtures, net 123,082 122,539 Investment in Wakefern, at cost 16,391 15,670 Goodwill 10,605 10,605 Other assets 2,922 2,878 TOTAL ASSETS $ 276,516 $ 271,475 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Current portion of long-term debt $ 5,617 $ 5,845 Current portion of notes payable to Wakefern 256 580 Accounts payable to Wakefern 40,085 43,791 Accounts payable and accrued expenses 26,820 25,471 Total current liabilities 72,778 75,687 Long-term debt 21,675 26,892 Notes payable to Wakefern 246 218 Other liabilities 18,216 18,173 Shareholders' equity Class A common stock - no par value, issued 3,636 shares 22,227 20,909 Class B common stock - no par value, 3,188 shares issued and outstanding 1,035 1,035 Retained earnings 145,399 133,818 Accumulated other comprehensive loss (2,801 ) (2,801 ) Less cost of Class A treasury shares (322 at April 28, 2007 and 350 at July 29, 2006) (2,259 ) (2,456 ) Total shareholders’ equity 163,601 150,505 TOTAL LIABILITIES & SHAREHOLDERS’ EQUITY $ 276,516 $ 271,475 See accompanying Notes to Consolidated Condensed Financial Statements 3 VILLAGE SUPER MARKET, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (in Thousands Except Per Share Amounts)(Unaudited) 13 Wks. Ended 13 Wks. Ended 39 Wks. Ended 39 Wks. Ended Apr. 28, 2007 Apr. 29, 2006 Apr. 28, 2007 Apr. 29, 2006 Sales $ 255,314 $ 244,873 $ 777,179 $ 754,356 Cost of sales 185,635 178,090 568,550 555,232 Gross profit 69,679 66,783 208,629 199,124 Operating and administrative expense 58,487 56,716 175,603 169,897 Depreciation and amortization expense 3,137 2,957 9,211 8,622 Operating income 8,055 7,110 23,815 20,605 Interest expense 655 776 2,036 2,370 Interest income (1,013 ) (612 ) (2,612 ) (1,428 ) Income before income taxes 8,413 6,946 24,391 19,663 Income taxes 3,525 2,897 10,220 8,200 Net income $ 4,888 $ 4,049 $ 14,171 $ 11,463 Net income per share: Revised Revised Class A common stock: Basic $ .93 $ .77 $ 2.70 $ 2.18 Diluted $ .75 $ .63 $ 2.17 $ 1.77 Class B common stock: Basic $ .60 $ .50 $ 1.75 $ 1.42 Diluted $ .59 $ .49 $ 1.71 $ 1.40 See accompanying Notes to Consolidated Condensed Financial Statements. 4 VILLAGE SUPER MARKET, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (in Thousands) (Unaudited) 39 Weeks Ended 39 Weeks Ended April 28, 2007 April 29, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 14,171 $ 11,463 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sale of assets ( 459 ) Depreciation and amortization 9,211 8,622 Deferred taxes ( 675 ) 900 Provision to value inventories at LIFO 700 600 Non-cash share-based compensation 833 814 Changes in assets and liabilities: Merchandise inventories ( 1,750 ) ( 256 ) Patronage dividend receivable 1,421 1,502 Accounts payable to Wakefern ( 3,706 ) ( 4,342 ) Accounts payable and accrued expenses 1,349 1,922 Other assets and liabilities 2,022 1,009 Net cash provided by operating activities 23,576 21,775 CASH FLOWS FROM INVESTING ACTIVITIES: Investment in notes receivable from Wakefern ( 28,739 ) Capital expenditures (9,754 ) (10,380 ) Proceeds from sale of assets 480 Net cash used in investing activities ( 38,493 ) ( 9,900 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from exercise of stock options 216 Tax benefit related to share-based compensation 452 Principal payments of long-term debt and notes payable ( 6,462 ) ( 6,309 ) Dividends ( 2,576 ) ( 2,342 ) Net cash used in financing activities (8,370 ) ( 8,651 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ( 23,287 ) 3,224 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 74,711 62,842 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 51,424 $ 66,066 SUPPLEMENTAL DISCLOSURE OF CASH PAYMENTS FOR: Interest $ 2,445 $ 2,837 Income taxes $ 10,452 $ 7,226 NON-CASH SUPPLEMENTAL DISCLOSURE: Investment in Wakefern $ 721 $ See accompanying Notes to Consolidated Condensed Financial Statements. 5 VILLAGE SUPER MARKET, INC. NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (in Thousands) (Unaudited) 1.
